UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36331 Quotient Technology Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 77-0485123 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 400 Logue Avenue, Mountain View, California (Address of Principal Executive Offices) (Zip Code) (650) 605-4600 (Registrant’s Telephone Number, Including Area Code) Coupons.com Incorporated (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨
